Title: To Thomas Jefferson from Andrew Ellicott, 14 February 1802
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Dear Sir
            Lancaster Feby. 14th. 1802.
          
          If the following proposed arrangement, for executing the Office of Surveyor General of the United States, should coincide with your ideas upon that subject, and come within the meaning of the law, I shall have no objection to the appointment.
          First, The Surveyor General shall determine every geographical position necessary for forming a chart, or map, by which the vacant lands belonging to the United States, may be divided into districts, and the surveying executed with accuracy.
          Secondly, subject to your approbation, the Surveyor General shall appoint a sufficient number of capable deputies to do the work in each district, agreeably to the mode prescribed by law.
          Thirdly, when the Surveyor General is not engaged in the determination of the necessary geographical points to limit the several districts, he shall reside at the seat of government of the United States; and take charge of, arrange, and correct, (if necessary,) the publick charts, surveys, and drafts, not only of different parts of the country, but also of our extensive sea coast, and furnish correct copies of any of them, (when required,) to either of the principal secretaries, or any other person entitled to receive them.
          Fourthly, The Surveyor General shall receive and examine the returns from the deputies, and arrange them, with all other documents belonging to the land department, for the use of the Secretary of the Treasury, or other proper Officer when required.—
          I do not see that either of the foregoing articles clash in any manner with the law establishing the land office: The third embraces objects of considerable importance not otherwise provided for, and I am confident would be found of great publick utility if adopted.
          I have lately received from Paris a splendid copy of De la Land’s Astronomy in four volumes quarto: and last evening a letter from the celebrated astronomer Delambre of the National Institute, and who was directed by that body, to notify me of the reception of my printed observations made on our southern boundary, and at other places. The work is not only spoken well of, but complimented far beyond its real merit, and a correspondence is requested.
          You will find enclosed the occultations of three stars (of that cluster called the Pleiades,) by the moon,—these observations are of the greatest importance in settling, and correcting, the theory of the lunar motions.
          I have the honour to be with great respect, and sincere esteem, your friend, and Hbl. Servt.
          
            Andw; Ellicott.
          
        